Exhibit 10.8

Form of Grant Agreement – Restricted Stock Award.

Grant Agreement - Restricted Stock Award

 

 

Radiant Systems, Inc.

ID: 11-2749765

3925 Brookside Parkway

Alpharetta, GA 30022

 

 

 

NAME   Award Number: ADDRESS   Plan: CITY STATE ZIP   ID:

 

 

Effective MM/DD/YYYY (“Grant Date”), you have been granted a xxxx of xxxx shares
of Radiant Systems, Inc. common stock. This Restricted Stock Award is granted
under the Radiant Systems, Inc. 2005 Long-Term Incentive Plan (as amended, the
“Plan”) and constitutes the Award Agreement under Section 2.5 of the Plan.

Shares will become fully vested on the date shown.

 

Shares

  

Full Vest

xxxx    xx/xx/xxxx xxxx    xx/xx/xxxx xxxx    xx/xx/xxxx

Your Restricted Stock Award is subject to the limitations and other conditions
set forth in the Plan, including but not limited to:

 

  •  

During the period beginning on the Grant Date and ending on the third
anniversary of the Grant Date (the “Restriction Period”), no shares can be sold
or transferred prior to vesting. During the Restriction Period, shares are held
in custody of an escrow account.

 

  •  

Unless you make the 83(b) election discussed below, you will realize
compensation when your shares vest based on the fair market value of the shares
on that day (if vesting falls on a weekend, the previous Friday). This is
treated as ordinary income, which will be reported to payroll for income tax
purposes. For expatriates and employees outside the US, your awards will be
subject to tax withholding and/or reporting where applicable.

 

  •  

U.S. Restricted Stock recipients can file an 83(b) election if they wish to pay
tax on income equal to the full market value of the stock upon grant. Elections
must be made within 30 days of the grant date. For more information see the
83(b) Election and Process documents.

 

  •  

Prior to the delivery of shares, you must remit to the Company funds in an
amount sufficient to satisfy any federal, state and local tax withholding
requirements, or if you so request and in the sole discretion of the Company,
the Company may withhold from the shares to be delivered a number of shares
sufficient to satisfy all or a portion of such tax withholding requirements.

 

  •  

If for any reason your employment terminates before your shares have vested,
your award is canceled and you will not be entitled to any unvested shares; all
unvested shares will be returned to Radiant Systems, Inc. for no consideration.
However, the Plan contains special rules that will apply if your employment is
terminated by you for Good Reason or by the Company (other than for Cause)
following a Change in Control Event, as defined in the Plan. The Change in
Control rules, if applicable, will result in the vesting of all shares granted
as of the date of your termination.

This Restricted Stock is granted under and governed by the terms and conditions
of the Plan, Amended and Restated 2005 LTI Plan and the terms and conditions of
which are made a part of this agreement. Any capitalized terms used herein that
are not defined herein shall refer to the term as defined in the Plan.